 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7       NVOYE WENDELL JORDAN,                                   Case No. 2:18-cv-00159-JCM-PAL
 8                                             Plaintiff,
               v.                                                              ORDER
 9
         STEVEN B. WOLFSON, et al.,                                (Mot. Filing Fees – ECF No. 9)
10
                                           Defendants.
11

12            This matter is before the court on pro se Plaintiff Nvoye Wendell Jordan’s Motion to Stop
13   Filing Fees (ECF No. 9) and Motion to Extend Time (ECF No. 10). These motions are referred to
14   the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB 1-3 and 1-7 of the Local Rules
15   of Practice.
16            Mr. Jordan is a pro se prisoner currently in the custody of the Nevada Department of
17   Corrections (“NDOC”) and incarcerated at High Desert State Prison. He has received permission
18   to proceed in forma pauperis (“IFP”) in this case. See Order (ECF No. 4). Based on his financial
19   affidavit and inmate account statements, the court ordered Jordan to pay an initial partial filing fee
20   of $42.13 towards the total filing fee of $350.1 Id. At the time, Jordan was a pretrial detainee at
21   the Clark County Detention Center. The order instructed the jail:
22            6. Beginning the month following Mr. Jordan’s payment of the initial partial filing
              fee, the Clark County Detention Center (“CCDC”) shall forward to the Clerk of the
23            United States District Court, District of Nevada, twenty percent (20%) of the
              preceding month’s deposits to Mr. Jordan’s account (in the months that the account
24            exceeds $10.00) until the full $350 filing fee has been paid for this action pursuant
              to 28 U.S.C. § 1915(b)(2).
25            …
                  b. If Mr. Jordan should be transferred into the custody of the Nevada
26

27   1
       Pursuant to the court’s Schedule of Fees, the $50 administrative fee does not apply to prisoners granted
     IFP status under 28 U.S.C. § 1915. Thus, prisoners granted IFP status are only required to pay the $350
28   base fee.

                                                            1
                 Department of Corrections, the CCDC Accounting Supervisor is directed to
 1               send a copy of this Order to the attention of the Chief of Inmate Services for the
                 Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702,
 2               and indicate the amount that Mr. Jordan has paid towards his filing fee so that
                 funds may continue to be deducted from his account.
 3

 4   Id. at 3. Jordan paid the initial partial filing fee of $42.13 in February 2018. Receipt (ECF No. 5).

 5   He paid the remaining balance of $307.87 in March 2018. Receipt (ECF No. 6). Shortly thereafter,

 6   he was transferred to High Desert State Prison. Notice of Change of Address (ECF No. 7).

 7           Jordan’s motion indicates that money is still being deducted from his inmate account to

 8   pay the filing fee in this case, even though the full filing fee has been paid. He requests an order

 9   stopping the deductions and refunding the overpayment.

10           The court contacted its financial department and verified that two payments of $10 each

11   ($20 total) were received in September and November 2018 after Jordan was transferred to High

12   Desert State Prison. Jordan’s $350 filing fee was paid in full before he was transferred. Thus, the

13   court’s financial department will issue Jordan a refund check of $20. A copy of this order will be

14   sent to NDOC to advise that Jordan’s filing fee in this case is paid in full.2

15           Accordingly,

16           IT IS ORDERED:

17           1. Plaintiff Nvoye Wendell Jordan’s Motion to Stop Filing Fees (ECF No. 9) is

18               GRANTED to the extent that this order confirms that Jordan’s filing fee of $350 in

19               this case was paid in full on March 23, 2018.

20           2. The court’s financial department will issue Jordan a refund check of $20.

21           3. The Clerk of Court shall MAIL a copy of this Order to the Chief of Inmate Services for

22               the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

23           Dated this 16th day of April, 2018.
24

25
                                                             PEGGY A. LEEN
26                                                           UNITED STATES MAGISTRATE JUDGE
27
     2
       This order only applies to the current civil action. If Jordan commences a new case, he must file a new
28   IFP application and he will be responsible for paying another filing fee.

                                                        2
